Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tony Dewayne McQueen appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no abuse of the district court’s discretion in denying the motion. See United States v. Goines, 357 F.3d 469, 478 (4th Cir.2004) (standard). Accordingly, we affirm on the reasoning of the district court. United States v. *456McQueen, No. 1:03-er-00269-JAB (M.D.N.C. Nov. 4, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.